Title: To Thomas Jefferson from Anna Willis, 15 July 1806
From: Willis, Anna
To: Jefferson, Thomas


                        
                            Sir,
                            retherford County broad rever 15 July 1806
                        
                        I take the freedom to rite to you by way of petition for philip Williams with whome I have been axquanted from his
                            youth I never have seen or known any thing but good behaveour and onets—. his father brothers and sisters are all hear and well thought of—mr Williams his imployment was
                            teaching Scool and was much approved of by his imployers—pray think of my petition and for his poore old father that goes
                            mourning every day for the relase of his Son. I remain your affactinate frend and well wisher
                        
                            Anna Willis
                            
                            formaly the wife of Joel Terrell
                        
                        
                            NB I would be glad to hear form you and your tender of  Spring
                        
                    